Citation Nr: 0401140	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-20 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to an evaluation greater than 20 percent for 
recurrent dislocation of the right shoulder, prior to 
February 14, 2003, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an evaluation greater than 30 percent for 
recurrent dislocation of the right shoulder, beginning 
February 14, 2003, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
April 1988.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the veteran initially submitted a notice 
of disagreement with the other issues that were the subject 
of the April 2002 rating decision namely, entitlement to 
service connection for a left shoulder disability, as 
secondary to the service connected right shoulder disability, 
an increased evaluation for right epididymectomy scar, and a 
claim to reopen the previously denied claim for service 
connection for swollen feet.  Accordingly, the November 2002 
statement of the case identified all four issues.

Nonetheless, the veteran expressed his specific desire to 
appeal only the issue of an increased rating for the service 
connected right shoulder disability on the VA Form 9, Appeal 
to Board of Veterans' Appeals, submitted in December 2002.  
The other three issues, not having been perfected on appeal, 
will not be discussed in this decision.

The Board notes that a rating higher than 20 percent was 
denied for the service-connected right shoulder disability in 
the April 2002 rating decision.  Subsequently, the RO granted 
a higher, 30 percent evaluation, in an April 2003 rating 
decision.  As this increased rating does not constitute a 
full grant of all benefits possible for the veteran's right 
shoulder disability, and as the veteran has not withdrawn his 
claim, the issue concerning entitlement to an increased 
rating for the service connected right shoulder disability is 
still pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

The March 2003 VA examination report notes that the veteran 
is diagnosed with tendonitis of the supraspinatus tendon in 
the right shoulder.  A claim for service-connection for 
tendonitis in the right shoulder is thus inferred.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The veteran is right-handed.

3.  Prior to February 14, 2003, the service-connected right 
shoulder disability was manifested by pain and pain upon 
motion, popping, limitation of motion, and guarding in the 
shoulder joint to the shoulder level; but no clinical 
evidence of current recurrent dislocation in the 
scapulohumeral joint, or of deformity in the humerus, 
clavicle, or scapula causing malunion, fibrous union, or 
nonunion.  

4.  Beginning on February 14, 2003, the service-connected 
right shoulder disability was manifested by pain and pain 
upon motion, limitation of motion and guarding in the 
shoulder joint to midway between side and shoulder; X-ray 
evidence of slight narrowing of the articular cartilage and 
numerous loose bodies on the anterior and medial aspect of 
the humeral head; but no clinical evidence of current 
recurrent dislocation in the scapulohumeral joint, or of 
deformity in the humerus, clavicle, or scapula causing 
malunion, fibrous union, or nonunion. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for the 
service-connected recurrent right shoulder dislocation prior 
to February 13, 2003 are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.48, 4.59, 
Diagnostic Code 5201-5203 (2000-2003).

2.  The criteria for a rating higher than 30 percent for the 
service-connected recurrent right shoulder dislocation 
beginning February 13, 2003 are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.48, 4.59, Diagnostic Code 5201-5203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law shortly before the 
veteran filed his claim in September 2001.  The Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. § 3.159.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence necessary to substantiate the claim 
and which portion of the information and evidence the 
claimant is to provide and which portion VA will obtain on 
the claimant's behalf.  The veteran was provided a VCAA 
letter in September 2001.  In addition, statement and 
supplemental statements of the case dated in November 2002 
and April 2003 notified the veteran of the evidence needed to 
substantiate the claim, namely, evidence showing ankylosis of 
the right shoulder joint, limitation of motion of the arm to 
midway between the shoulder and arm (prior to February 14, 
2003) and to 25 degrees from his side (beginning February 14, 
2003), flail shoulder, false flail joint, or fibrous union of 
the shoulder joint.  The veteran was informed that VA would 
obtain service medical records and records of other Federal 
agencies and that he should submit other medical records or 
authorize VA to obtain them.  He was notified that he should 
submit the information or evidence in 60 days.  The RO 
further cited 38 C.F.R. § 3.159, including subsection, 
§ 3.159(b)(1), implementing the VCAA, providing actual notice 
of the pertinent VCAA provisions, including what information 
and evidence that the claimant is to provide to VA and what 
information and evidence that VA will obtain on her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Recently, the United States Court of Appeals for the Federal 
Circuit held that a provision in 38 C.F.R. § 3.159(b)(1), 
implementing the VCAA, that required a response to VCAA in 
less than the statutory one-year period was invalid.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).  Despite the now 
defect in the initial September 2001 notice, that is, the 
veteran was notified to submit a response in 60 days, the 
veteran filed his VA Form 9 "Appeal to Veterans Board of 
Appeals" in December 2002 and has had more than the 
statutory one-year period from September 2001 to submit 
additional evidence to substantiate his claim.  In the 
meantime, the RO has obtained VA treatment records dated from 
September 2001 to October 2002 and private medical records 
dated from September 1996 to August 2001, and afforded the 
veteran VA examinations in October 2002 and March 2003.  In 
addition, the veteran submitted additional private medical 
records dated in February 2003.  For these reasons, no 
further procedural development is required to comply with the 
duty to notify under the VCAA. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As noted above, the RO obtained 
treatment records identified by the veteran-i.e., treatment 
at VA Medical Centers (VAMC) Jackson and Meridian, 
Mississippi, and treatment by a private hospital, Rush 
Foundation.  In addition, the veteran provided copies of 
records from the Immediate Care Clinic and additional records 
from Rush Medical Group.  Finally, the RO afforded the 
veteran VA examinations, as noted above, in October 2002 and 
March 2003.  As the veteran has not identified any additional 
evidence pertinent to his claim, not already of record, and 
as there are no additional records to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Rating Schedule).  
The ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2003).  
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (2003).  In the present case, a May 1988 rating 
decision granted service connection for recurrent 
dislocation, right shoulder, major, and assigned a 30 percent 
evaluation, for inservice surgical repair of the right 
shoulder with continuing dislocation, abduction limited to 90 
degrees, extension to 70 degrees, and X-ray evidence of 
possible loose bodies and narrowing of the joint, effective 
in April 1988.  The evidence then of record included service 
medical records.

By a rating dated in September 1994, the RO reduced the 
evaluation assigned the right shoulder disability to 20 
percent, effective in January 1995 and based upon reports of 
VA medical examination dated in February and August 1994, and 
private medical evidence dated in July 1994 that reflected 
findings of instability but infrequent instances of 
subluxation, pain, guarding and limitation of motion to 
shoulder level, and range of motion limited to 140 degrees 
flexion, 130 degrees abduction, and 60 degrees internal and 
external rotation.  No atrophy or loss of strength was found.

In May 1998, the Board confirmed the 20 percent evaluation, 
further finding that the scar that is the result of the 
inservice right shoulder surgery, 16 centimeters long and 1 
centimeter wide, was asymptomatic.

In September 2001, the veteran filed a claim for increase in 
the evaluation of his right shoulder disability, the denial 
of which initiated the present appeal.

Private medical records dated from September 1996 to August 
2001 reflect complaints of and treatment for the right 
shoulder condition, including the physician's diagnostic 
impressions of degenerative joint disease in the right 
shoulder with impingement syndrome and possible early rotator 
cuff tear.  But these entries are dated in 1997 and earlier.  
Entries dated in 2001 concern treatment for nonservice-
connected conditions such as genitor-urinary concerns, an 
upper respiratory infection, and cellulitis in the right 
foot.

VA treatment records dated from September 2001 to July 2002 
showed complaints of and treatment for right and left 
shoulder pain and for other service-connected and nonservice-
connected conditions, such as sarcoidosis, hypertension, and 
seborrhea.

In October 2002, the RO afforded the veteran a VA 
examination.  The examination report noted findings of 
tenderness to palpation in the right shoulder with popping 
when the joint was passively moved, particularly in extension 
and rotation.  Range of motion in the right shoulder measured 
80 degrees lateral extension, 80 degrees anterior extension 
and 40 degrees posterior extension.  Popping and guarding was 
observed when the veteran tried to move beyond any of these 
ranges.  The examiner also noted 90 degrees internal 
rotation, and 10 degrees external rotation with pain.  
Strength measured 2 of 5 in the right as compared to 5 of 5 
in the left.

On the basis of these findings, the RO confirmed and 
continued the 20 percent evaluation.  The veteran disagreed 
with the RO's decision and, in March 2003, he submitted 
private medical records dated in February 2003 showing 
treatment for his right shoulder disability.  These records 
note observations of a painful right shoulder with findings 
of normal reflexes, strength at 5 of 5, and no sign of 
posterior or anterior subluxation.  Range of motion was 
measured at 85 degrees flexion, 75 degrees extension, and 90 
degrees abduction.  With the arm abducted 90 degrees, 
rotation measured 25 degrees externally and 45 degrees 
internally.  X-rays were reported to show moderate 
acromioclavicular and glenohumeral degenerative joint 
disease.  There was no neurological deficit.  The examiner 
diagnosed acromioclavicular degenerative joint disease with 
probable rotator cuff tear in the right shoulder.  The 
examiner further indicated that surgery could be required if 
the rotator cuff tear was confirmed by magnetic resonance 
imaging (MRI).  Otherwise, physical therapy would be 
prescribed to strengthen the joint.

And MRI was conducted in the same month.  Results reflect 
mild narrowing of the acromioclavicular joint with mild to 
moderate signal changes along the distal supraspinatous 
tendon, that the examiner opined was suspicious for a tear 
that was probably chronic.  Loose bodies along the medial and 
anterior surface of the humeral head, adjacent to the 
anterior glenoid labrum were also noted, and a signal change 
about the glenoid labrum reflected possible further boney 
erosion from the loose bodies versus a labral tear.  The 
examiner opined that the loose bodies also raised the 
suspicion of a process such as synovial osteochondromatosis 
or pigmented villonodular synovitis.  

In March 2003 the RO again afforded the veteran a VA 
examination for his right shoulder disability.  The veteran 
reported recently injuring his right shoulder in a work-
related fall, and two recent episodes of dislocation.  The 
report reflects findings of no tenderness to palpation over 
the shoulder joint and range of motion measuring 50 degrees 
flexion with further movement to 60 degrees with pain, and 50 
degrees abduction, stopped by pain.  With his arm at his 
side, external rotation measured zero degrees and internal 
rotation measured 60 degrees.  With his arm abducted at 45 
degrees, external and internal rotation measured 30 degrees.  
Results of X-rays taken in conjunction with the examination 
reveal an osteophyte on the inferior glenoid with slight 
narrowing of the articular cartilage in the joint.  The 
examiner referred to the February 2003 private MRI results, 
noting signal changes in the distal supraspinatus tendon and 
glenoid labrum, mild narrowing of the articular cartilage in 
the acromioclavicular joint, and loose bodies about the 
humeral head.  The examiner noted no findings of ankylosis, 
flail shoulder, nonunion, malunion, or deformity in the 
humerus.  The report shows diagnoses of recurrent 
dislocation, status post Putti-Platt anterior capsulorrhaphy 
with loose bodies, erosion of glenoid labrum, and tendonitis 
of the supraspinatus tendon.

Based on these findings, the RO granted an increase to 30 
percent for the right shoulder disability in an April 2003 
rating decision, effective on February 14, 2003, which is the 
date the veteran sought private medical treatment following 
injury to his right shoulder.  The 30 percent evaluation has 
been confirmed and continued to the present.

The veteran has appealed the denial of a rating higher than 
20 percent prior to February 14, 2003 and of a rating higher 
than 30 percent beginning February 14, 2003 for his service 
connected right shoulder disability.  He contends that he 
experiences pain most of the time, and difficulty reaching 
and lifting on his right side.  He avers that his affects his 
ability to perform his job properly.  

Service-connected disabilities are rated in accordance with 
the VA's Rating Schedule.  The ratings are based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155 
(West 1991); 38 C.F.R. Part 4 (2003).  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10 (2003).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2003).

The Board notes that the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
an accurate evaluation, but they do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A.  Prior to February 14, 2003

The current 20 percent evaluation for the service-connected 
recurrent dislocation, right shoulder, was assigned under 
Diagnostic Code 5201 for impairment of the right shoulder 
evaluated on the basis of limitation of the right arm range 
of motion, restricted to shoulder level.  The initial, May 
1988, rating decision indicates that the veteran's right 
shoulder is his major shoulder, so the evaluations provided 
for the major arm will be considered.  See 38 C.F.R. § 4.69 
(2003).  Under Diagnostic Code 5201, the Rating Schedule 
affords a 30 percent evaluation where the right arm range of 
motion is limited to midway between the side and shoulder 
level.  During this time, the medical evidence does not show 
that the veteran's range of right arm motion is restricted to 
a degree that approximates midway between his side, or zero 
degrees, and his shoulder, or 90 degrees.  Rather, the 
October 2002 report shows the veteran could then move his 
right shoulder to 80 degrees lateral and anterior extension 
and 40 degrees posterior extension.  External rotation was 10 
degrees, albeit with pain, and internal rotation was 90 
degrees.  These measurements reflect limitation at or about 
the shoulder level.  Furthermore, while the report notes 
observations of pain, popping, and indications of 
instability, there were no observations of dislocation.  

Similarly, VA treatment records show complaints of pain in 
the right shoulder but no findings of dislocation, malunion, 
other deformity or impairment, or nonunion.  As noted above, 
private medical records reflect no treatment for the right 
shoulder after 1997 for this time period.  Moreover, neither 
VA nor private medical records reflect findings concerning 
the range of right shoulder joint motion.

After consideration of all the evidence the Board finds that 
the evidence simply does not establish for the period of time 
prior to February 14, 2003 that the veteran's right shoulder 
disability restricts movement of his right arm to less than 
shoulder level.

Higher evaluations can also be warranted for ankylosis of the 
scapulohumeral articulation under Diagnostic Code 5200, or 
other impairment of the humerus under Diagnostic Code 5202 
involving recurrent dislocation at the scapulohumeral joint 
with frequent episodes and guarding of all arm movement, or 
involving malunion of the humerus with marked deformity.  
However, the medical evidence does not show that the required 
manifestations are present during this time period.

First, the medical evidence does not establish that the 
veteran's right shoulder joint is ankylosed, either by 
surgery or disease.  Rather, as discussed above, during this 
time period, the medical evidence reflects that the veteran 
has range of motion in the right shoulder joint, albeit 
limited by pain and with popping and loss of strength, to the 
shoulder level.

Second, despite the veteran's self-reports of dislocation and 
observed popping and guarding, the medical evidence contains 
no clinical evidence of frequent episodes of recurrent 
dislocation, or of other deformity of the humerus causing 
flail shoulder, nonunion, fibrous union, or malunion during 
this time period.  

Hence, there are no manifestations of the veteran's right 
shoulder disability that may be evaluated under Diagnostic 
Codes 5200 or 5202.

After consideration of the evidence, the Board finds that the 
criteria for the assignment of an evaluation greater than 20 
percent for the veteran's service-connected right shoulder 
disability are not met under Diagnostic Code 5201 prior to 
February 14, 2003.  In addition, the criteria for a rating 
higher than 20 percent under Diagnostic Codes 5200 and 5202 
are not met during this time period.  

In VAOPGCPREC 23-97 (July 1, 1997), it was held that where 
the manifestations of a condition create a separate 
disability, the symptomatology of which neither duplicates 
nor overlaps that of another condition, assigning a separate 
rating under the appropriate diagnostic code does not violate 
the provisions of 38 C.F.R. § 4.14, which prohibits 
evaluating the same manifestations of a condition, albeit 
diagnosed variously, under different ratings.  The opinion 
held, for example, that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003, for arthritis, and 5257, for 
instability.  See also Esteban v. Brown, 6 Vet. App. 259 
(1994).  Thus, in addition to considering whether an 
increased evaluation for the right shoulder disability is 
warranted under Diagnostic Code 5201 for this time period, 
the Board will also discuss whether separate compensable 
evaluations are warranted for other manifestations of the 
veteran's right shoulder disability under Diagnostic Codes 
5202 and 5203.  As discussed above, manifestations for the 
assignment of a compensable evaluation under Diagnostic Codes 
5200, ankylosis of the scapulohumeral articulation, are not 
present during this time period.

Diagnostic Code 5202, other impairment of the humerus, 
affords compensable evaluations for malunion; recurrent 
dislocation at the scapulohumeral joint; fibrous union; 
nonunion (false flail joint); and loss of the head of the 
humerus (flail shoulder).  Diagnostic Code 5203 grants 
compensable evaluations for malunion, nonunion or dislocation 
of the clavicle or scapula.  However, the medical evidence 
does not show that the required manifestations are present 
during this time period.  As discussed above, the clinical 
medical evidence simply does not show that the veteran 
experienced even infrequent recurrent right shoulder 
dislocations during this time period.  Nor does the clinical 
medical evidence establish that the veteran manifests 
deformity in the humerus, clavicle, or scapula causing 
malunion, fibrous union, or nonunion during this time period.

Diagnostic Code 5203 further provides that impairment of the 
clavicle or scapula may be evaluated on the basis of 
impairment of the function of the contiguous joint.  In the 
present case, this would involve limitation of motion of the 
right shoulder joint.  However, the veteran is already being 
compensated for this symptom, under Diagnostic Code 5201.  
Hence, additional compensation for this manifestation would 
here be impermissible under 38 C.F.R. § 4.14 (2003). 

After consideration of the evidence, the Board finds that the 
criteria for separate, compensable evaluations under 
Diagnostic Codes 5200, 5202, or 5203 are not met for this 
time period.

B.  Beginning February 14, 2003.

The current 30 percent evaluation for the service-connected 
recurrent dislocation, right shoulder, was assigned under 
Diagnostic Code 5201 for impairment of the right shoulder 
evaluated on the basis of limitation of the right arm range 
of motion, restricted to midway between the side and shoulder 
level.  In granting the higher, 30 percent evaluation, the RO 
further considered the veteran's reported episodes of 
dislocation in the March 2003 VA examination report and the 
examiner's corresponding diagnosis of recurrent subluxation 
and the February 2003 private medical report of treatment 
following injury to the right shoulder.  Under Diagnostic 
Code 5201, the Rating Schedule affords a 40 percent 
evaluation where the right arm range of motion is limited to 
25 degrees from the side.  However, the medical evidence does 
not show that the veteran's range of right arm motion is 
restricted 25 degrees from his side.  

Rather, the March 2003 examination report reflects range of 
movement measuring 50 degrees flexion (60 degrees with pain).  
With the arm abducted at 45 degrees, internal and external 
rotation measured 30 degrees.  With the arm at his side, 
external rotation was zero degrees and internal rotation was 
60 degrees.  These measurement reflect limitation of motion 
approximating midway, or 45 degrees, between the shoulder 
level, 90 degrees, and his side, zero degrees.  

The February 2003 private medical records show range of 
motion at 85 degrees flexion, 75 degrees extension, and 90 
degrees abduction.  With the arm abducted 90 degrees, 
internal rotation measured 45 degrees and external rotation 
measured 25 degrees.  

After consideration of all the evidence the Board finds that 
the evidence simply does not establish for the period of time 
beginning February 14, 2003 that the veteran's right shoulder 
disability restricts movement of his right arm to less than 
midway between the shoulder and side.

Higher evaluations can also be warranted for ankylosis of the 
scapulohumeral articulation under Diagnostic Code 5200, or 
other impairment of the humerus under Diagnostic Code 5202 
involving loss of the head of the humerus, or nonunion or 
fibrous union.  However, the medical evidence does not show 
that the required manifestations are present during this time 
period.

First, the medical evidence does not establish that the 
veteran's right shoulder joint is ankylosed, either by 
surgery or disease.  Rather, as discussed above, during this 
time period, the medical evidence reflects that the veteran 
has range of motion in the right shoulder joint, albeit 
limited by pain, to midway between the arm and shoulder 
level.  Moreover, the March 2003 examination report 
specifically notes that there is no ankylosis in the joint.

Second, while the clinical medical evidence reflects findings 
of narrowing in the joint, loose bodies around the humerus, 
and a possible rotator cuff tear, there are no observations 
of deformity to the humerus causing impairment such as flail 
shoulder, nonunion, or fibrous union during this time period.  
Confirming this, the examiner in the March 2003 VA 
examination report specifically noted that these 
manifestations were not present.

Hence, there are no manifestations of the veteran's right 
shoulder disability that may be evaluated under Diagnostic 
Codes 5200 or 5202.

After consideration of the evidence, the Board finds that the 
criteria for the assignment of an evaluation greater than 30 
percent for the veteran's service-connected right clavicle 
residuals are not met under Diagnostic Code 5201 beginning 
February 14, 2003.  In addition, the criteria for a rating 
higher than 30 percent under Diagnostic Codes 5200 and 5202 
are not met during this time period.  

The Board will now consider whether separate, compensable 
evaluations may be awarded under Diagnostic Codes 5202 and 
5203.  See Esteban, supra.  As discussed above, 
manifestations for the assignment of a compensable evaluation 
under Diagnostic Codes 5200, ankylosis of the scapulohumeral 
articulation, are not present during this time period.

Diagnostic Code 5202, other impairment of the humerus, 
affords compensable evaluations for malunion; recurrent 
dislocation at the scapulohumeral joint; fibrous union; 
nonunion (false flail joint); and loss of the head of the 
humerus (flail shoulder).  Diagnostic Code 5203 grants 
compensable evaluations for malunion, nonunion or dislocation 
of the clavicle or scapula.  However, the medical evidence 
does not show that the required manifestations are present 
during this time period.  The March 2003 VA examination 
report does record the veteran's complaints of right shoulder 
dislocation, and the examiner, based on this history, 
diagnosed recurrent dislocation, right shoulder.  
Nonetheless, the medical evidence presents no clinical 
findings of dislocation-either in the VA examination report 
or the private medical treatment records.  Rather, these 
records reflect findings of no posterior or anterior 
subluxation, and measure strength at 5 of 5.  Thus, the 
clinical medical evidence cannot support the assignment of a 
separate, compensable evaluation for even infrequent 
recurrent dislocation.  In addition, while clinical medical 
evidence does reflect findings of narrowing in the 
acromioclavicular joint and loose bodies about the head of 
the humerus, the medical evidence attributes no impairment to 
these manifestations other than the limitation of movement, 
which is already compensated.  Furthermore, the medical 
evidence reveals no findings of other deformity to the 
humerus, clavicle or scapula causing malunion, fibrous union, 
or nonunion  Finally, other conditions, such as a possible 
torn rotator cuff, synovial osteochondromatosis, and 
villonodular synovitis are not confirmed.  Tendonitis, which 
has been diagnosed, is referred for further adjudication in 
the introduction of this decision, and will not be 
considered. 

As mentioned above, the veteran is already being compensated 
for limitation of the right shoulder joint motion, for which 
compensation is also afforded under Diagnostic Code 5203 for 
impairment of the clavicle or scapula.  Hence, additional 
compensation for this manifestation would here be 
impermissible under 38 C.F.R. § 4.14.  Similarly, while the 
presence of degenerative joint disease is diagnosed in the 
private medical records, the Board notes that additional 
compensation for this manifestation would also be 
impermissible, as the manifestation of degenerative arthritis 
(Diagnostic Code 5003) is to be rated on the basis of the 
limitation of the joint affected.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).

After consideration of the evidence, the Board finds that the 
criteria for separate, compensable evaluations under 
Diagnostic Codes 5200, 5202, or 5203 are not met for this 
time period.

C.  DeLuca

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Examiners have noted objective observations of 
limitation of movement, pain upon movement, tenderness, and 
guarding during both periods of time under consideration, and 
have noted popping and loss of strength prior to February 14, 
2003, with reports of instability but no supporting clinical 
findings beginning February 14, 2003.  In addition, the 
examiner in the October 2002 VA report opined that the 
veteran would experience increased fatigability and decreased 
strength in his right shoulder secondary to pain and 
guarding.  There are no findings of muscle atrophy, abnormal 
movement, decrease in sensation or reflexes or changes in 
skin condition indicative of disuse.  There have been no 
clinical findings of instability or dislocation.  
Consequently, the veteran's complaints of pain, limitation of 
movement, and instability, by themselves, do not support an 
assignment of a higher or separate, compensable evaluations 
during either time period.  As discussed above, the ratings 
now assigned for the right shoulder both prior to February 
14, 2003 and beginning February 14, 2003 account for the 
painful and limited motion, and weakness shown.  The presence 
of other factors listed in 38 C.F.R. §§ 4.40, 4.45, are 
either not contended or not shown.

D.  Consideration under 38 C.F.R. § 3.321

The foregoing does not, however, preclude the granting of 
higher evaluations for these disabilities than has been 
granted herein.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2003).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. As discussed above, higher and 
separate compensable evaluations are provided for other 
disabling manifestations that have not been demonstrated in 
this case.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran 
reports that he has not worked since February 2003 as a 
result of injury he sustained to his right shoulder.  Private 
medical records of treatment accorded to the veteran 
following this injury are of record and reflect that surgical 
repair was a possible consideration if a tear in the rotator 
cuff was confirmed.  The record does not otherwise show that 
he has required frequent hospitalization or treatment for his 
right shoulder disability, nor does the record demonstrate 
that he has been medically precluded from employment as a 
result of his right shoulder disability.  Thus, the evidence 
does not show that the impairment resulting from his right 
shoulder disability alone markedly interferes with his 
employment during either period of time under consideration.  
There is no evidence that the impairment resulting solely 
from the right shoulder disability warrant extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that the impairment resulting from the right 
shoulder disability is adequately compensated by the current 
schedular evaluations under Diagnostic Code 5201.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(2003) is not warranted.


ORDER

A rating higher than 20 percent for recurrent dislocation, 
right shoulder, for the time period prior to February 14, 
2003, is denied.

A rating higher than 30 percent for recurrent dislocation, 
right shoulder, for the time period beginning February 14, 
2003, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



